Citation Nr: 1047121	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 2000 to July 2000.  
The Veteran also service in the Army National Guard from 
September 1983 to March 1999 and from May 1999 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The issue of vertigo is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At worst, the Veteran's service-connected bilateral hearing loss 
was manifested by an average pure tone threshold in the right ear 
of 40 decibels and 33 decibels in the left ear, with speech 
recognition ability of 96 in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, and to 
resolve any doubt regarding the extent of the disability in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran submitted a claim for service connection in November 
2006.  In August 2007, the RO granted service connection for the 
Veteran's bilateral hearing loss and assigned a noncompensable 
disability rating, effective the date of claim.  

Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1000, 
2000, 3000 and 4000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1000 hertz, and 70 decibels 
or more at 2000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, based 
upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) 
nor (b) is applicable in this appeal.

In addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations.  On 
audiometric testing during the August 2007 VA examination, the 
Veteran's right ear average pure tone threshold was 33, the left 
ear average pure tone threshold was 21, and speech recognition 
ability was 98 in the right ear and 100 in the left ear.  The 
Veteran was diagnosed as having bilateral high-frequency 
sensorineural hearing loss.  It was noted that the situation of 
greatest difficulty for the Veteran was understanding 
conversation in noise.

In April 2009, the Veteran was afforded another VA examination.  
On audiometric testing, the Veteran's right ear average pure tone 
threshold was 40, the left ear average pure tone threshold was 
33, and speech recognition ability was 96 in both ears.  The 
Veteran was diagnosed as having bilateral asymmetrical hearing 
loss.  It was noted that the Veteran had difficulty hearing in 
background noise and high-pitched tones.  He also had difficulty 
hearing the television, conversations on the telephone, and his 
spouse. 

In February 2008, the Veteran submitted annual hearing 
examination results from Lincoln County, Oregon dated June 2001, 
March 2002, March 2003, March 2004, and March 2006.  That 
submission consists of a single page, without professional 
heading or signature, with audiometric results for both ears from 
500 to 8000 hertz.  


In this case, applying the results of the August 2007 and April 
2009 VA audiological examinations to Table VI yielded a Roman 
numeral value of I for the right ear and I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss is evaluated as 0 percent 
disabling.  Simply stated, the results do not provide a basis to 
grant a higher disability rating.  

The report of private audiological examinations from Lincoln 
County details testing conducted prior to the initial claim of 
service connection.  The most recent private test is dated in 
March 2006 and the Veteran filed his claim of service connection 
in November 2006.  Even assuming that the testing was rendered by 
competent and experienced specialists, the report also does not 
include a speech discrimination test (Maryland CNC) as required 
under 38 C.F.R. § 4.85.  Whether the Maryland CNC Test was used 
by the private examiner in the 2006 hearing tests is relevant 
because it is the only test that VA will consider in evaluating a 
person's hearing disability; however, the Board finds that 
clarification of the private report is not required.  In addition 
to predating the claim of service connection, there were 2 VA 
examinations adequate for rating purposes conducted during the 
course of the appeal, subsequent to the last private examination.  
Savage v. Shinseki, No. 09-4406 (Vet. App. Nov. 3, 2010).  

An exceptional pattern of hearing impairment has not been 
demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are 
inapplicable for that portion of the rating period on appeal.  

Although the VA examinations of record show that the Veteran 
clearly has hearing loss, the audiometric test results do not 
support entitlement to an increased evaluation for bilateral 
hearing impairment for either time period.  The Board has 
reviewed all the medical records in the claims file and found 
that there is no evidence related to hearing loss that supports a 
higher rating.

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's symptomatology and level of disability.  
The Veteran's hearing loss is manifested by difficulty hearing 
with background noise and high-pitched tones.  He also had 
difficulty hearing the television, conversations on the 
telephone, and his spouse.  The rating criteria contemplate 
speech reception thresholds and ability to hear spoken words on 
Maryland CNC testing.  The Board finds that referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of November 30, 2006, the date of his claim, and a 
noncompensable rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an effective 
date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant examinations, and 
obtained medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.


REMAND

During an April 2009 examination, the Veteran stated that his VA 
physician was aware of his dizziness.  The record does not 
contain VA or private treatment records.  As it appears that the 
Veteran has received VA and private treatment, those records 
should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

In addition, following a review of the claims file, the Board 
finds that a VA examination is necessary in this case.  In 
connection to his claim for vertigo, the Veteran was afforded a 
VA examination in September 2007.  At that time, the Veteran 
complained of having vertigo or balance problems.  Following a 
physical examination, the examiner stated that "[w]ithout 
resorting to mere speculation, I cannot say with much certainty 
that this vertigo is a consequence of [the Veteran's] noise 
exposure, although certainly if the blasts were severe enough 
there certainly could be evidence for labyrinthine pathology . . 
. ."  The examiner also stated that an ENG would document 
whether there was proof of a similar pathology, although it would 
not provide conclusive evidence of the etiology.  The examiner 
further stated that he could not say at that time whether or not 
the vertigo was the result of noise exposure as the Veteran's 
claims file was absent of any documentation of balance problems 
and, therefore, he was not treated when they first started 
although the Veteran stated that it began during service.  

The VA examiner in this case did not understand the required 
standard for service connection.  It is not necessary to find 
that with certainty that the disability is related to service, 
but whether it is at least as likely as not that it is related to 
service.  In addition, the examiner should consider the Veteran's 
report that balance problems began during service as competent 
evidence that should be considered in determining whether vertigo 
is related to service.  Charles v. Principi, 16 Vet. App. 370 
(2002).  Finally, the examiner stated that an ENG test would 
provide pathology as to the Veteran's claimed vertigo; however, 
no such test was performed.  Therefore, the Board finds that the 
Veteran should be afforded another VA examination on remand to 
obtain a medical opinion and for any necessary tests to be 
performed.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
treatment records for the Veteran's 
vertigo.  All efforts to obtain these 
records should be fully documented and a 
negative response must be provided if 
records are not available.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the Veteran's 
vertigo.  The claims file must be made 
available to the examiner for review 
prior to the examination.  

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent probability) 
that the Veteran's vertigo had its onset 
during active service or is related to any 
in-service disease or injury.  The examiner 
should consider the Veteran's report that 
he had vertigo during service in providing 
an opinion in this matter. 

All necessary tests should be performed and 
a detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


